DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/113,329 hereinafter ‘329 in view of Reifenhauser (US 5,217,721) hereinafter REI (already of record) and Kagawa (US 2006/0057405) hereinafter KAGA.
As for claim 1, ‘329 claims a film forming apparatus that comprises a die device that extrudes a molten resin in a tube shape to form a film, a measurement unit to measure the film thickness, an adjustment unit to change the film thickness, a controller to control the adjustment unit such that the adjusting makes the film thickness approach a reference film thickness [claim 5].
‘329 does not claim that the die device includes an inner peripheral member of an annular discharge port, an outer peripheral member of an annular discharge port, the adjustment portions being in a circumferential direction around the outer peripheral member, and these adjustment portions being used to elastically deform the inner or outer peripheral members. ‘329 does not claim a cooling means.
REI teaches: a film forming apparatus [col. 2 lines 10-15] comprising a die device [Fig. 1-2 #2] which extrudes a molten resin in a tub shape to form a film [col. 4 lines 20-23]; and a controller (computer controller) which controls the die device [col. 4 lines 45-53], wherein the die device includes an inner peripheral member (blowing head core/crown) [Fig. 1 #16; col. 5 lines 42-43] which defines an inner periphery of an annular discharge port (annular space) [Fig. 1-3 #15; col. 5 lines 38-43], an outer peripheral member (a lip) [Fig. 1-2 #5; col. 4 lines 63-68] which surrounds the inner peripheral member and defines and outer periphery of the discharge port [col. 5 lines 38-43] and a plurality of adjustment portions [Fig. 1-4 #6] disposed in a circumferential direction as to surround a portion of the outer peripheral member [col. 5 lines 15-20], respective ones of the plurality of adjustment portions being configured to apply a load 
wherein respective ones of the plurality of adjustment portions include an actuator and apply the load through pressure control of the actuator (by using a servomotor with a transmission which applies an internal force over a given area in the form of a stepping therefore comprising a pressure control) [Fig. 2 #7-8; col. 5 lines 21-32],
and wherein the controller controls a thickness of the film with the load applied by the plurality of adjustment portions [col. 4 lines 41-44; col. 5 lines 5-14]. The configuration of REI facilitates thickness correction in foil-blowing and permits greater precision in the respective corrections [col. 2 lines 4-8].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blowing head, controller, and adjustment portions of REI into the extruder of ‘329 in order to allow for and to make more precise the thickness correction applied to the film. As the blowing head and adjustment portions of REI are also used in a film blowing apparatus, one of ordinary skill in the art would have expected success. 

KAGA teaches an apparatus for producing a blown film [Abstract]. In order to produce the blown film, a cooling means [Fig. 2 #20; 0089-96] is provided right beside the annular die [Fig. 1 #1; 0084; 0086]. This control of temperature reduces the amount of film wrinkles and stabilizes the bubble [0096].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling means of KAGA to produce the blown film of ‘329/REI in order to reduce the amount of film wrinkles and to stabilize the bubble.
	
As for claim 2, ‘329/REI/KAGA teach claim 1 and ‘REI further teaches: a thickness sensor (sensors) [Fig. 5 #36] which measures a thickness of the film [col. 4 lines 29-44] wherein the controller includes a determinator (computer part of the computer controller) which determines a value (thickness correction) relating to the load applied by the adjustment portion according to the thickness measured by the thickness sensor, and an adjustment operation controller which operates the plurality of adjustment portions based on the value determined by the determinator [col. 4 lines 41-52].

As for claim 3, ‘329/REI/KAGA teaches claim 2 and REI further teaches: the controller including a storage unit (as a computer must contain memory) which stores information (a set thickness) [col. 4 lines 45-52] relating to a relationship between the thickness of the film and the load to be applied by the plurality of adjustment portions (as the set thickness is used to determine what load to apply using the adjustment portion) [col. 4 lines 45-52] and


As for claim 4, ‘329/REI/KAGA teach claim 3 and REI further teaches that the adjustment portions include an actuator (as the transmission receives the angular displacement output from the servomotor) [col. 5 lines 21-26] which imparts a rotation force (via the transmission) [col. 5 lines 21-26] and applies the load based on the rotation force of the actuator (as the transmission would receive the angular displacement output from this assembly) [col. 5 lines 21-26].

Claims 5-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/113,329 hereinafter ‘329 in view of Reifenhauser (US 5,217,721) hereinafter REI (already of record) and Kagawa (US 2006/0057405) hereinafter KAGA in further view of Nakano et al (US 2012/0024226) hereinafter ANO (already of record).

For claims 5-6 and 8 please refer to modified figure 3 hereinafter mFig. 3 below

    PNG
    media_image1.png
    598
    607
    media_image1.png
    Greyscale

As for claim 5, ‘329/REI/KAGA teach claim 4 and REI further teaches wherein the rotation force of the lever is converted into an axial force of the operation rod (via the transmission), and the axial force becomes a load with respect to the inner peripheral member or the outer peripheral member [col. 5 lines 21-26] and also that this operation rod is displaceably supported in an axial direction by the die device and is supported at an action point of the lever [mFig 3 b], but in the current combination of ‘329/REI/KAGA as applied to claim 1 it does not teach wherein the lever directly applies a force to the operation rod at the action point of the lever.

ANO teaches an apparatus for forming a film [0044] wherein control of the extruding portion is –similarly to REI- enacted by leveraging against a flexible lip part [0045] wherein the rotation force supplied [Fig. 2 #11] is done using bellows along a lever (torque arm) [Fig. 2 #14 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to have replaced the servomotor of ‘329/REI/KAGA with the bellows based source of rotation of ANO as the one of ANO provides for a high accuracy adjustment. 
ANO teaches wherein the lever itself is directly connected to an operation rod (transmission part) [Fig. 2 and 5 #20; 0054-0056] wherein the rotation force of the lever is converted into an axial force of the operation rod, and the axial force becomes a load with respect to the inner peripheral member or the outer peripheral member (by flexing the flexible lip part) [Fig. 2 and 5 #3; 0056], and wherein the lever directly applies a force to the operation rod at the action point of the lever [0054-0056]. 
It would have been obvious to have directly connected the lever to the operation rod in the manner as taught by ANO as this improves the accuracy of the lip flexing [ANO: 0040].  

As for claim 6, ‘329/REI/ANO teach claim 5 and REI further teaches wherein the straight line drawn from the rotary shaft to the action point of the lever [mFig. 3 #d] is orthogonal to an axis of the operation rod in all states (the axis across the operation rod) [mFig. 3 #b]. 



Claims 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/113,329 hereinafter ‘329 in view of Reifenhauser (US 5,217,721) hereinafter REI, Kagawa (US 2006/0057405) hereinafter KAGA, and Nakano et al (US 2012/0024226) hereinafter ANO (already of record) as applied to claim 5, and further in view of Feuerherm (US 2015/0064302) hereinafter HERM (already of record).  

As for claim 7, ‘329/REI/KAGA/ANO teaches claim 5 but does not teach there being any additional member between the operation rod and the inner peripheral member or the outer peripheral member.  
HERM teaches adjustable lips (sleeve) [Fig. 4 #15] for an extrusion die nozzle of a blown article to affect the size of a gap [0054-0056; 0058] where an operation rod [Fig. 4 #19] is connected to an outer periphery of an adjustable lip via a connection member (positioning element) [Fig. 4 #21] which can adjust a relative position between the operation rod and the outer periphery of the adjustable lip (by deforming the sleeve when it actuates) [0058]. The connection member of ‘302 is helpful as this coupling helps to compensate for manufacturing tolerances (which is understood to mean that positioning elements help to maintain consistent quality) [0058]. 
.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Feuerhern (US 4,279,857) hereinafter FEU in view of Kagawa (US 2006/0057405) hereinafter KAGA.

	As for claim 1 FEU teaches that there is a film forming apparatus (blow molding device) [col. 2 l. 25-34] which has a die device (shaping nozzle) [Fig. 6-21; col. 2 l. 61-68; col. 4 l. 51-68] and a controller which controls the die device (via computer controller) [col. 6 l. 54-59].
The die device extrudes a molten resin in a tube shape to form a film (as it is extruded to form a blow film) [col. 2 l. 25-34]. 
The die device has an inner peripheral member which defines and inner periphery of an annular discharge port (central pin or mandrel) [Fig. 6-21 #17; col. 4 l. 58-63] and an outer peripheral member (highly elastic ring with inner sleeve) [Fig. 6-21 #19 and 23; col. 4 l. 63-68-
This die device has an adjustment portion [Fig. 8 #13; col. 5 l. 12-14] which applies a load to either/both of the inner and outer peripheral members to elastically deform either of the two and thereby change a radial width of the discharge port (by applying a force to elastically deform the highly elastic ring) [Fig. 8 #23; Abstract; col. 5 l. 38]. 
The controller controls a thickness of the film with the load applied by the adjustment portion [Abstract]. 
But does not teach that there is a cooler for cooling the molten resin fixed to a portion above the adjustment portion and does not explicitly teach the portions of the device that produce the blown film. 

KAGA teaches an apparatus for producing a blown film [Abstract]. In order to produce the blown film, a cooling means [Fig. 2 #20; 0089-96] is provided right beside the annular die [Fig. 1 #1; 0084; 0086]. This control of temperature reduces the amount of film wrinkles and stabilizes the bubble [0096].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling means of KAGA to produce the blown film of FEU in order to reduce the amount of film wrinkles and to stabilize the bubble.
 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerhern (US 4,279,857) hereinafter FEU in view of Kagawa (US 2006/0057405) hereinafter KAGA as applied to claim 1 and further in view of Reifenhauser (US 5,217,721) hereinafter REI (already of record). For all relevant references to REI please refer to modified figure 3 below (hereinafter mFig. 3).

As for claim 2, FEU/KAGA teach claim 1 but do not teach a thickness sensor and a determinator. 

    PNG
    media_image1.png
    598
    607
    media_image1.png
    Greyscale

REI teaches a substantially similar device which is a film forming apparatus [col. 2 lines 10-15] comprising a die device [Fig. 1-2 #2] which extrudes a molten resin in a tub shape to form a film [col. 4 lines 20-23]. ‘721 discloses a controller (computer controller) which controls the die device [col. 4 lines 45-53].  The die device includes an inner peripheral member (blowing 
REI also teaches a plurality of adjustment portions [Fig. 1-4 #6] disposed in a circumferential direction as to surround a portion of the outer peripheral member [col. 5 lines 15-20]. REI teaches wherein the controller controls a thickness of the film with the load applied by the plurality of adjustment portions [col. 4 lines 41-44; col. 5 lines 5-14] and in particular that there is a thickness sensor (sensors) [Fig. 5 #36] which measures a thickness of the film [col. 4 lines 35-44] wherein the controller includes a determinator (computer part of the computer controller) which determines a value (thickness correction) relating to the load applied by the adjustment portion according to the thickness measured by the thickness sensor, and an adjustment operation controller which operates the plurality of adjustment portions based on the value determined by the determinator [col. 4 lines 41-52].
The sensor, determinator, and controller in combination allow for the continuous thickness correction and permits greater precision in the thickness correction [col. 1 l. 66 - col. 2 l. 1-8].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the sensor, determinator, and control of REI to the controller and apparatus of FEU/KAGA in order to allow for greater precision in the thickness correction.



As for claim 4, FEU/KAGA teaches claim 1 and FEU further teaches that screw means can be used to adjust the gap but that generally the actuating would be controlled by a hydraulic or pneumatic cylinder controlled by a computer [col. 6 l. 54-68].
REI teaches a substantially similar device which is a film forming apparatus [col. 2 lines 10-15] comprising a die device [Fig. 1-2 #2] which extrudes a molten resin in a tub shape to form a film [col. 4 lines 20-23]. ‘721 discloses a controller (computer controller) which controls the die device [col. 4 lines 45-53].  The die device includes an inner peripheral member (blowing head core/crown) [Fig. 1 #16; col. 5 lines 42-43] which defines an inner periphery of an annular discharge port (annular space) [Fig. 1-3 #15; col. 5 lines 38-43] and an outer peripheral member (a lip) [Fig. 1-2 #5; col. 4 lines 63-68] which surrounds the inner peripheral member and defines and outer periphery of the discharge port [col. 5 lines 38-43]. 
REI also teaches a plurality of adjustment portions [Fig. 1-4 #6] disposed in a circumferential direction as to surround a portion of the outer peripheral member [col. 5 lines 
REI further teaches an actuator (high force servo-elements) [Fig. 5 #6; col. 5 l. 5-18] which imparts a rotation force [col. 5 lines 21-26] and applies the load based on the rotation force of the actuator (as the transmission would receive the angular displacement output from this assembly) [col. 5 lines 21-26].
The sensor, determinator, adjustment portions, and controller in combination allow for the continuous thickness correction and permits greater precision in the thickness correction [col. 1 l. 66 - col. 2 l. 1-41].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the adjustment portions of FEU/KAGA with the ones of REI in order to permit greater precision in thickness correction.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerhern (US 4,279,857) hereinafter FEU in view of Kagawa (US 2006/0057405) hereinafter KAGA and Reifenhauser (US 5,217,721) hereinafter REI (already of record) as applied to claim 4 and further in view of Nakano et al (US 2012/0024226) hereinafter ANO.

As for claim 5, while FEU/KAGA/REI further teaches wherein the rotation force of the lever is converted into an axial force of the operation rod (via the transmission), and the axial force becomes a load with respect to the inner peripheral member or the outer peripheral member [REI: col. 5 lines 21-26], it does not teach wherein the lever directly applies a force to the operation rod at the action point of the lever.
ANO teaches an apparatus for forming a film [0044] wherein control of the extruding portion is –similarly to REI- enacted by leveraging against a flexible lip part [0045] wherein the rotation force supplied [Fig. 2 #11] is done using bellows along a lever (torque arm) [Fig. 2 #14 and 16; 0048] which receive air from an actuator (as in this instance the pressure source is the device that causes the action therefore meets the limitation actuator) [0032; 0051-0052]. The bellows air based device is useful as it allows for a high accuracy adjustment of the lip gap [0022-0024].
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to have replaced the servomotor of FEU/REI/KAGA with the bellows based source of rotation of ANO as the one of ANO provides for a high accuracy adjustment. 
ANO teaches wherein the lever itself is directly connected to an operation rod (transmission part) [Fig. 2 and 5 #20; 0054-0056] wherein the rotation force of the lever is converted into an axial force of the operation rod, and the axial force becomes a load with respect to the inner peripheral member or the outer peripheral member (by flexing the flexible 
It would have been obvious to have directly connected the lever to the operation rod in the manner as taught by ANO as this improves the accuracy of the lip flexing [ANO: 0040].

As for claim 6, FEU/KAGA/REI/ANO teaches claim 5 and REI further teaches wherein the straight line drawn from the rotary shaft to the action point of the lever [mFig. 3 #d] is orthogonal to an axis of the operation rod in all states (the axis across the operation rod) [mFig. 3 #b].

As for claim 8, FEU/KAGA/REI/ANO teaches claim 5 and REI further teaches wherein a main body of the lever including its force point [mFig. 3 #c] are substantially parallel to the whole operation rod [mFig. 3 #10].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feuerhern (US 4,279,857) hereinafter FEU in view of Kagawa (US 2006/0057405) hereinafter KAGA, Reifenhauser (US 5,217,721) hereinafter REI (already of record), and Nakano et al (US 2012/0024226) hereinafter ANO (already of record) as applied to claim 5 and further in view of Feuerherm (US 2015/0064302) hereinafter HERM (already of record).


HERM teaches adjustable lips (sleeve) [Fig. 4 #15] for an extrusion die nozzle of a blown article to affect the size of a gap [0054-0056; 0058] where an operation rod [Fig. 4 #19] is connected to an outer periphery of an adjustable lip via a connection member (positioning element) [Fig. 4 #21] which can adjust a relative position between the operation rod and the outer periphery of the adjustable lip (by deforming the sleeve when it actuates) [0058]. The connection member of HERM is helpful as this coupling helps to compensate for manufacturing tolerances (which is understood to mean that positioning elements help to maintain consistent quality) [0058]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the connection member of HERM to the operation rod of FEU/KAGA/REI/ANO in order to compensate for manufacturing tolerances. This would enable controlling the positioning elements and help to maintain consistent quality which is desired by REI. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered and the cooling means have been found to have overcome the prior art of record, but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712